Citation Nr: 0706603	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to service connection for bilateral shoulder 
disability to include as secondary to service-connected low 
back strain.  

2. Entitlement to service connection for bilateral elbow 
disability to include as secondary to service-connected low 
back strain.  

3. Entitlement to service connection for bilateral hand 
disability to include as secondary to service-connected low 
back strain.  

4. Entitlement to service connection for bilateral knee 
disability to include as secondary to service-connected low 
back strain.   

5. Entitlement to service connection for bilateral ankle 
disability to include as secondary to service-connected low 
back strain.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1968 to January 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

While on appeal, in a rating decision in March 2004, the RO 
granted service connection of a bilateral foot disability.  
With the grant of service connection, the claim is no longer 
in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.   


REMAND

In his substantive appeal, the veteran asked for of 
assistance in obtaining service department records and 
records from private health-care providers.  While the RO 
began to develop the record with regard to the information 
provided by the veteran, the development was not completed.  
Therefore under the duty to assist, the case is REMANDED for 
the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Ask the National Personnel Records 
Center to search for additional service 
medical records, including the report of 
retirement examination, conducted at 
Norton Air Force Base, San Bernardino, 
California.  If the records do not exist 
or further efforts to obtain the records 
would be futile provide the veteran notice 
in accordance with 38 C.F.R. § 3.159(e).

3. Request medical records from George Air 
Force Base, Victorville, California, 
pertaining to treatment after the veteran 
retired from the Air Force in January 
1991.  If the records do not exist or 
further efforts to obtain the records 
would be futile provide the veteran notice 
in accordance with 38 C.F.R. § 3.159(e).

4. Ask the veteran for authorization to 
obtain medical records from Dr. Jaqua of 
the Desert Valley Medical Group and from 
Dr. Biswas of Victorville.  If the efforts 
to obtain the records are unsuccessful, 
notify the veteran in accordance with 
38 C.F.R. § 3.159(e).  

5. After the above development, determine 
whether a VA medical examination and 
medical opinion is necessary to decide the 
claims, including the issues of secondary 
service connection. 

6. When the claims are fully developed, 
adjudicate the claims.  If any benefit 
sought on appeal remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

